 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                 MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                        50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                            NEWARK, NJ 07101
                                                                              973-645-5903


                                           July 2, 2019

Amy Christine Schwind, Esq.
Matthew M. Oliver, Esq.
Jarrett R. Schindler, Esq.
Lowenstein Sandler LLP
One Lowenstein Drive
Roseland, New Jersey 07068
Counsel for Plaintiff

David C. Steinmetz, Esq.
Kunstlinger & Steinmetz
212 Second Street, Suite #304
Lakewood, New Jersey 08701
Counsel for Defendant

                LETTER OPINION FILED WITH THE CLERK OF THE COURT

        Re:     Comodo Holdings Limited v. Alessandra Emanuel
                Civil Action No. 18-14188 (SDW) (LDW)

Counsel:

       Before this Court is Defendant Alessandra Emanuel’s (“Defendant”) Appeal of Magistrate
Judge Leda Dunn Wettre’s (“Judge Wettre”) March 27, 2019 Letter Order, which granted Plaintiff
Comodo Holdings Limited (“Plaintiff”) limited jurisdictional discovery. Also before this Court is
Defendant’s Motion to Stay Discovery pending resolution of the instant appeal.

       This Court, having considered the parties’ submissions and having reached its decision
without oral argument pursuant to Federal Rule of Civil Procedure (“Rule”) 78, and for the reasons
discussed below, AFFIRMS Magistrate Judge Wettre’s March 27, 2019 Letter Order. As such,
Defendant’s Motion to Stay Discovery is DENIED as moot.

   I.         STANDARD OF REVIEW

       Magistrate Judges may hear non-dispositive motions under 28 U.S.C. § 636(b)(1)(A) and
Rule 72(a). A district court may reverse a Magistrate Judge’s determination of a non-dispositive
motion only where it is “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Haines
v. Liggett Grp. Inc., 975 F.2d 81, 83 (3d Cir. 1992). A ruling is clearly erroneous “when although
there is evidence to support it, the reviewing court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.” Dome Petroleum Ltd. v. Emp’rs Mut.
Liab. Ins. Co. of Wis., 131 F.R.D. 63, 65 (D.N.J. 1990) (quoting United States v. U.S. Gypsum Co.,
333 U.S. 364, 395 (1948)) (internal quotations omitted). “A district judge’s simple disagreement
with the magistrate judge’s findings is insufficient to meet the clearly erroneous standard of
review.” Andrews v. Goodyear Tire & Rubber Co., Inc., 191 F.R.D. 59, 68 (D.N.J. 2000). An
order is contrary to law “when the magistrate judge has misinterpreted or misapplied the applicable
law.” Doe v. Hartford Life & Accident Ins. Co., 237 F.R.D. 545, 548 (D.N.J. 2006). This Court
conducts a de novo review of legal conclusions. Cooper Hosp./Univ. Med. Ctr. v. Sullivan, 183
F.R.D. 119, 127 (D.N.J. 1998) (citations omitted).

    II.      DISCUSSION1

        On November 2, 2018, Defendant moved to dismiss this suit for lack of personal
jurisdiction or, alternatively, to stay pending resolution of a related action. (ECF No. 2.) By Letter
Order dated March 27, 2019, Judge Wettre deferred ruling on the Motion to Dismiss pending
completion of limited jurisdictional discovery. (ECF No. 15.) Plaintiff filed a Motion for
Reconsideration on April 10, 2019, which Judge Wettre denied on May 3, 2019. (ECF Nos. 17,
21.) On May 20, 2019, Defendant filed the instant Appeal of Judge Wettre’s March 27, 2019
Letter Order. (ECF No. 22.) Plaintiff opposed on June 3, 2019, and Defendant replied on June
10, 2019. (ECF Nos. 25, 28.) On June 26, 2019, Defendant filed a Motion to Stay Discovery
pending the resolution of her appeal. (ECF No. 31.)

         Generally, “jurisdictional discovery should be allowed unless the plaintiff’s claim is
‘clearly frivolous.’” Mass. Sch. of Law at Andover, Inc. v. Am. Bar Ass’n, 107 F.3d 1026, 1042
(3d Cir. 1997); see also Am. Gen. Life Ins. Co. v. Berger, No. 10-3377, 2011 WL 322649, at *2-3
(D.N.J. Jan. 28, 2011) (deferring to the magistrate judge’s finding that the plaintiff’s various bases
for personal jurisdiction were not clearly frivolous). In her March 27, 2019 Letter Order, Judge
Wettre explained that she “[could not] conclude that [Plaintiff’s] claim is clearly frivolous[,]” and
thus granted “limited jurisdictional discovery only as to jurisdictional facts relevant to the Calder
effects test.”2 (ECF No. 15 at 3.) Judge Wettre specified that “[s]uch discovery shall consist of
no more than five (5) interrogatories, five (5) requests for production, and a deposition of defendant
to last no longer than three (3) hours, all to be completed ninety (90) days from the date of [the]
Order.” (Id.)

        Given the broad discretion afforded to magistrate judges in resolving discovery disputes,
Judge Wettre’s allowance of very limited jurisdictional discovery was reasonable and sufficiently
tailored to prevent a “fishing expedition.” See LaSala v. Marfin Popular Bank Pub. Co., 410 F.
App’x 474, 478 (3d Cir. 2011) (cautioning against “a fishing expedition based only upon bare
allegations, under the guise of jurisdictional discovery” (citations omitted)); see also Halsey v.

1
  This Court assumes the parties’ familiarity with the factual background and procedural history in this matter and
thus will summarize only those facts relevant to the instant appeal.
2
  Under the “effects test” employed in Calder v. Jones, 465 U.S. 783 (1984), “a court may exercise personal
jurisdiction over a nonresident defendant who acts outside the forum state to cause an effect upon the plaintiff within
the forum state.” Carteret Savings Bank, FA v. Shushan, 954 F.2d 141, 148 (3d Cir. 1992).


                                                          2
Pfeiffer, No. 09-1138, 2010 WL 3735702, at *1 (D.N.J. Sept. 17, 2010) (“District courts provide
magistrate judges with particularly broad discretion in resolving discovery disputes.” (citations
omitted)). Based on the foregoing, Judge Wettre’s findings and conclusions were neither clearly
erroneous nor contrary to law.

   III.    CONCLUSION

       For the reasons set forth above, Judge Wettre’s March 27, 2019 Order is AFFIRMED. As
such, Defendant’s Motion to Stay Discovery pending resolution of the instant appeal is DENIED
as moot. An appropriate Order follows.


                                                           /s/ Susan D. Wigenton
                                                        SUSAN D. WIGENTON, U.S.D.J.
Orig: Clerk
cc:   Parties
      Leda Dunn Wettre, U.S.M.J.




                                               3
